                      Case 1:19-cv-11311-JSR Document 12 Filed 12/21/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


              American Civil Liberties Union                   )
                             Plaintiff                         )
                                v.                             )      Case No.     19-cv-11311 (JSR)
 United States Customs and Border Protection et al.            )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement                   .


Date:          12/21/2019                                                             /s/ Casey Kyung-Se Lee
                                                                                         Attorney’s signature


                                                                                   Casey Kyung-Se Lee CL2010
                                                                                     Printed name and bar number
                                                                                   United States Attorney's Office
                                                                                   Southern District of New York
                                                                                  86 Chambers Street, Third Floor
                                                                                        New York, NY 10007
                                                                                               Address

                                                                                       casey.lee@usdoj.gov
                                                                                            E-mail address

                                                                                          (212) 637-2714
                                                                                          Telephone number

                                                                                          (212) 637-2686
                                                                                             FAX number
